EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: IMAI (JP2005-213785) and TOTO LTD. (JP6-136800A) represent the closest prior art to claims 1 and 23, however, IMAI and TOTO LTD. fails to teach or suggest a cleaning system comprising a wall-coupled cleaning head arranged to communicate with ports of a docking site for receiving and discharging fluids via such ports, in combination with the other elements of claims 1 and 23. BISSEL (US2018/0368646) combined with IMAI do not teach or suggest a cleaning system comprising a sensor fitted to a sanitary fixture in order to sense presence of substances in proximity to the sanitary fixture and a cleaning head being controlled to clean the sensed substances in response to detection of such substances, in combination with the other elements of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723